


Exhibit 10.1


AMENDMENT #1 TO
SMITHFIELD FOODS, INC.
CHANGE IN CONTROL EXECUTIVE SEVERANCE PLAN


This Amendment #1 to the Smithfield Foods, Inc. Change in Control Executive
Severance Plan (the “Plan”) is made effective as of May 28, 2013.


1.
Section 1.15 of the Plan is amended, with respect to the Change in Control that
occurs upon the consummation of the transactions provided for under that certain
Agreement and Plan of Merger by and among Shuanghui International Holdings
Limited, Sun Merger Sub, Inc. and Smithfield Foods, Inc. dated May 28, 2013, by
deleting the parenthetical “(including without limitation in the case of an
Eligible Employee who is the chief executive officer of the Company immediately
prior to a Change in Control, if, after such Change in Control, such eligible
employee is no longer the chief executive officer of a public company, or in the
case of an Eligible Employee who reports directly to the chief executive officer
of the Company immediately prior to a Change in Control, if, after such Change
in Control, such Eligible Employee no longer reports directly to the chief
executive officer of a public company)” and replacing it with:



“provided, however, that solely for the Eligible Employee who is the chief
executive officer of the Company immediately prior to a Change in Control (the
“CEO”) and each Eligible Employee who reports directly to the chief executive
officer of the Company immediately prior to a Change in Control (a “Direct
Report”), after a Change in Control: (i) the fact that any such Eligible
Employee ceases to hold duties or responsibilities that are specific to such
Eligible Employee's position at a public company as the Company exists
immediately prior to the Change in Control, solely because the Company ceases to
be a public company upon the Change in Control, shall not be considered to be a
material diminution in such Eligible Employee's duties or responsibilities
hereunder, (ii) the fact that the CEO ceases to report to a board of directors
of a public company shall not be considered to be a material diminution
hereunder so long as such Eligible Employee reports to another governing body at
least equal in status to the board of directors of the Company, and (iii) the
fact that any Direct Report ceases to report to the position of CEO shall not be
considered to be a material diminution hereunder so long as such Eligible
Employee reports to the chief executive officer of the Company (or its successor
entity after a Change in Control) or other position at least equal in status to
the chief executive officer of the Company (or its successor entity after a
Change in Control)”


2.
As amended above, the Plan shall otherwise remain in full force and effect in
accordance with its terms.









